Case: 21-1560   Document: 22     Page: 1   Filed: 08/31/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                SARAH MURRAY, PH.D.,
                      Petitioner

                            v.

            DEPARTMENT OF THE ARMY,
                     Respondent
               ______________________

                       2021-1560
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-1221-18-0518-W-2.
                 ______________________

                Decided: August 31, 2021
                 ______________________

    SARAH MURRAY, APO, 09180 AE, Germany, pro se.

     MATTHEW JUDE CARHART, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., FRANKLIN E.
 WHITE, JR.
                  ______________________

  Before MOORE, Chief Judge, PROST and TARANTO, Circuit
                        Judges.
Case: 21-1560    Document: 22     Page: 2    Filed: 08/31/2021




 2                                           MURRAY   v. ARMY



 PER CURIAM.
     Sarah J. Murray petitions for review of the Merit Sys-
 tems Protection Board’s (“Board”) decision sustaining her
 termination of employment by the Department of the Army
 (“Army”) for unprofessional conduct during a probationary
 trial period. See Murray v. Dep’t of the Army, No. DA-1221-
 18-0518-W-2 (M.S.P.B. Oct. 5, 2020) (decision available at
 App. 7–59 1). We affirm.
                        BACKGROUND
     On January 11, 2016, the Army hired Ms. Murray as a
 Supervisory Nurse, stationed at the U.S. Army Institute of
 Surgical Research, Burn Center & Clinical Division, Fort
 Sam Houston, Texas. App. 8. Ms. Murray’s employment
 was subject to a three-year probationary period, ending
 January 10, 2019, to allow for “an adequate period of time
 to fully evaluate [her] ability to complete a research cycle
 and/or to fully evaluate [her] contribution and conduct.”
 App. 8–9. As a Supervisory Nurse, Ms. Murray was ex-
 pected “to maintain working relationships and a healthy
 work environment,” among other responsibilities. App. 9.
     On March 13, 2018 (within the probationary period),
 Ms. Murray’s supervisor, Major Thomas G. Robinson, As-
 sistant Deputy Commander of Nursing, issued a letter to
 Ms. Murray terminating her employment. App. 60–61; see
 App. 10. Major Robinson’s letter informed Ms. Murray
 that “[o]n several occasions” she had “demonstrated inap-
 propriate, discourteous, and/or unprofessional behavior to-
 wards supervisors and coworkers” and that her conduct
 “ha[d] caused disruption in the workplace.” App. 60. The
 letter noted that Ms. Murray had been previously coun-
 seled regarding her behavior but that her “ability to handle
 stressful situations in a professional manner has not


     1  “App.” refers to the appendix filed with the Army’s
 response brief.
Case: 21-1560       Document: 22   Page: 3   Filed: 08/31/2021




 MURRAY   v. ARMY                                          3



 improved.” App. 60. The letter concluded that “the inade-
 quacies” of Ms. Murray’s conduct “demonstrate a breach of
 minimally acceptable standards for a Supervisory Nurse”
 and that Ms. Murray had not demonstrated “fitness for
 continued employment” in that role. App. 60.
     Ms. Murray subsequently filed a complaint with the
 U.S. Office of Special Counsel (“OSC”) alleging that the
 Army terminated her employment in retaliation for pro-
 tected whistleblowing disclosures. See App. 67. On July 3,
 2018, OSC issued a closure letter informing Ms. Murray
 that it had terminated its inquiry into her complaint of re-
 taliation. See App. 67–68.
      Ms. Murray then initiated an individual right of action
 (“IRA”) appeal before the Board requesting corrective ac-
 tion under the Whistleblower Protection Act of 1989 and
 the Whistleblower Protection Enhancement Act of 2012.
 See App. 7–8. Like her OSC complaint, Ms. Murray’s IRA
 appeal alleged that the Army terminated her employment
 in reprisal for protected whistleblowing. See App. 10–11.
 The administrative judge assigned to the case found that
 Ms. Murray had “established a prima facie case of whistle-
 blowing retaliation.” App. 29 (emphasis omitted). But the
 administrative judge further found that the Army had “met
 its burden of producing clear and convincing evidence . . .
 that it would have terminated [Ms. Murray’s employment]
 absent her protected disclosures and activity” and denied
 Ms. Murray’s request for corrective action on that basis.
 App. 50. The administrative judge’s initial decision be-
 came the final decision of the Board. See App. 51, 55.
      Ms. Murray now petitions for review of the Board’s de-
 cision. We have jurisdiction under 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
     Our review of Board decisions is limited. Whiteman v.
 Dep’t of Transp., 688 F.3d 1336, 1340 (Fed. Cir. 2012). A
 final decision of the Board must be affirmed unless it is
Case: 21-1560     Document: 22      Page: 4    Filed: 08/31/2021




 4                                             MURRAY   v. ARMY



 “(1) arbitrary, capricious, an abuse of discretion, or other-
 wise not in accordance with law; (2) obtained without pro-
 cedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c); see also Potter v. Dep’t of Veterans Affs.,
 949 F.3d 1376, 1379 (Fed. Cir. 2020). We review the
 Board’s legal determinations de novo and its factual find-
 ings for substantial evidence.         Archuleta v. Hopper,
 786 F.3d 1340, 1346 (Fed. Cir. 2015). Substantial evidence
 is “such relevant evidence as a reasonable mind might ac-
 cept as adequate to support a conclusion.” Consol. Edison
 Co. v. NLRB, 305 U.S. 197, 229 (1938).
      If an agency employee establishes as a prima facie case
 that a protected disclosure contributed to her removal, the
 burden shifts to the agency to establish by clear and con-
 vincing evidence that it would have taken the removal ac-
 tion even in the absence of the protected disclosure.
 5 U.S.C. § 1221(e)(2); see Kewley v. Dep’t of Health & Hum.
 Servs., 153 F.3d 1357, 1363 (Fed. Cir. 1998). In assessing
 whether an agency has met its burden, the Board considers
 three factors: (1) the strength of the agency’s evidence in
 support of its action; (2) the existence and strength of any
 motive to retaliate on the part of agency officials who were
 involved in the decision; and (3) any evidence that the
 agency takes similar actions against employees who are
 not whistleblowers but who are otherwise similarly situ-
 ated. See Carr v. Soc. Sec. Admin., 185 F.3d 1318, 1323
 (Fed. Cir. 1999). But “Carr does not impose an affirmative
 burden on the agency to produce evidence with respect to
 each and every one of the three Carr factors to weigh them
 each individually in the agency’s favor.” Whitmore v. Dep’t
 of Labor, 680 F.3d 1353, 1374 (Fed. Cir. 2012). Rather,
 “[t]he factors are merely appropriate and pertinent consid-
 erations for determining whether the agency carries its
 burden of proving by clear and convincing evidence that the
 same action would have been taken absent the whistle-
 blowing.” Id. The “absence of any evidence” relating to one
Case: 21-1560       Document: 22   Page: 5    Filed: 08/31/2021




 MURRAY   v. ARMY                                           5



 factor “can effectively remove that factor from the analy-
 sis.” Id.
      Here, Ms. Murray challenges the evidence and the
 Board’s reasoning with respect to the Carr factors. 2 See
 Appellant’s Br. 2–6. But, as discussed below, we see no ba-
 sis to disturb the Board’s decision, which properly applied
 the Carr framework and addressed each factor in detail in
 view of the record before the Board. See App. 29–50.
     First, substantial evidence supports the Board’s find-
 ing that factor one “strong[ly]” weighed in the Army’s favor
 in that Ms. Murray “engaged in multiple hostile and un-
 professional encounters with agency employees in public
 areas of the hospital.” App. 43. In support, the Board re-
 lied on testimony from multiple witnesses, including
 Ms. Murray, Major Robinson, Major Laura Kraemer (who
 worked in the Army’s Department of Education), and Mi-
 chael (Mika) Barba (a clinical nurse specialist). See, e.g.,
 App. 30–35, 37–38. For example, Major Kraemer contem-
 poraneously documented that Ms. Murray “verbally as-
 sault[ed] and attack[ed] [her]” with respect to a training
 session and testified that Ms. Murray’s conduct concerning
 the training session was “completely unprofessional.”
 App. 32. The Board found Major Kraemer’s testimony to
 be “credible, unbiased, and consistent with her earlier writ-
 ten account of the confrontation.” App. 33. The Board fur-
 ther found Ms. Murray’s denial of this “unprofessional
 confrontation” with Major Kraemer “not credible.”
 App. 33.     As another example, the Board credited
 Ms. Barba’s testimony concerning Ms. Murray’s unprofes-
 sional behavior in the workplace. App. 34. And the Board
 could “discern no hostility by Kraemer or Barba which
 could have precipitated [Ms. Murray’s] conduct.” App. 39.
 Indeed, the Board found that “[w]ith respect to


     2  We have also considered Ms. Murray’s “Memoran-
 dum in Lieu of Oral Argument” (ECF No. 20).
Case: 21-1560     Document: 22     Page: 6    Filed: 08/31/2021




 6                                            MURRAY   v. ARMY



 [Ms. Murray’s] unprofessional confrontations with her co-
 workers, none were with a person who was the subject of
 her protected disclosures or who [Ms. Murray] claimed
 treated her poorly because of her whistleblowing activity.”
 App. 39.
     Second, substantial evidence supports the Board’s find-
 ing with respect to factor two of “only mild” or “only mod-
 erate” indications of retaliatory motive. See App. 45, 48.
 For example, the Board “considered [that] Robinson was
 relatively new to the organization and was generally una-
 ware of [Ms. Murray’s] [protected] disclosures and activity”
 and “found credible Robinson’s testimony that he only con-
 sidered [Ms. Murray’s] misconduct occurring while he was
 her supervisor [in taking removal action].” App. 45–46. As
 another example, the Board credited Major Robinson’s tes-
 timony that he had already decided on removal before
 learning of Ms. Murray’s protected activity. App. 48. In-
 deed, it appears that the Board’s finding of even “some” re-
 taliatory motive was based only on Ms. Murray’s “criticism
 of management” “in general.” App. 46.
       Third, the Board found that factor three was “not a sig-
 nificant factor in this [case]” because there was “no evi-
 dence to show that [similarly situated] employees engaged
 in similar misconduct and were not similarly terminated
 during their probationary periods.” App. 50. On appeal,
 Ms. Murray argues that this factor instead should have fa-
 vored her because Lieutenant Colonel Robin Smith (who
 was a supervisor in the Burn Center) displayed “far worse
 [conduct than Ms. Murray] for a longer period of time but
 . . . was not a whistleblower and was not removed.” Appel-
 lant’s Br. 4. But the Board relied on the undisputed fact
 that “Smith was an active-duty member of the military and
 [Ms. Murray] was a probationary civilian employee” to
 properly conclude that “[Ms. Murray] and Smith are not
 similarly situated.” App. 50; see Carr, 185 F.3d at 1327
 (certain employees not similarly situated where the
Case: 21-1560       Document: 22     Page: 7   Filed: 08/31/2021




 MURRAY   v. ARMY                                             7



 different employee groups “were supervised under sepa-
 rate chains of command”).
     The Board then “[w]eigh[ed] the three Carr factors”
 and concluded, primarily on the “strong basis” of factor one,
 that the Army had met its burden of producing clear and
 convincing evidence that it would have terminated
 Ms. Murray’s employment even absent her protected dis-
 closures and activity. App. 50. As discussed, substantial
 evidence supports the Board’s analysis of each factor. And
 it was not improper for the Board to have based its conclu-
 sion in this case on the strength of factor one given its find-
 ings with respect to the other two factors. See Whitmore,
 680 F.3d at 1374. Accordingly, we conclude that the
 Board’s ultimate determination under the Carr factors is
 in accordance with the law and supported by substantial
 evidence.
                         CONCLUSION
    We have considered Ms. Murray’s remaining argu-
 ments but find them unpersuasive. For the reasons above,
 we affirm the Board’s decision.
                         AFFIRMED
                             COSTS
 No costs.